EBEL, Circuit Judge.
This court has agreed to rehear this case en banc 2 to consider whether the Establishment Clause of the First Amendment prevents a city council from denying a request from a private citizen to give a prayer at the opening of the council’s meeting when the denial is made on the basis of the content of the proposed prayer. The Supreme Court of the United States has previously held in Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983), that the United States Constitution is not violated if a legislative or other deliberative body chooses to speak prayerfully when it opens its meetings. Applying Marsh, we now hold that no violation of the Establishment Clause arises when a city chooses who may offer the invocational prayer to open a city council meeting.
Background
The background of this case is reported in the district court and original panel opinions, see Snyder v. Murray City Corp. 902 F.Supp. 1444 (D.Utah 1995) [“Snyder I”] and Snyder v. Murray City Corp., 902 F.Supp. 1455 (D.Utah 1995) [“Snyder II”], aff'd in part & rev’d in part, Snyder v. Murray City Corp., 124 F.3d 1349 (10th Cir.1997) [“Snyder III ”]. We provide only those details that are germane to the Establishment Clause issue that we deal with here.
In 1993, the Utah Supreme Court held that the religion clauses of Utah’s state constitution do not prohibit a city council from opening its meetings with a prayer. See Society of Separationists, Inc. v. Whitehead, 870 P.2d 916 (Utah 1993). In the wake of that decision, the municipal council of Murray City resumed a practice it had maintained since 1982 — but suspended during the pen-dency of the appeal in Separationists — of opening each of its meetings with a prayer. Those prayers had been offered by members of the religious communities in and around Murray City, including various members of Judeo-Christian congregations, Zen Buddhists, and Native Americans. Each of those offering prayers during Murray City’s council meetings did so at the initial request of the City Council, usually in response to a form letter the council circulated to local religious communities. Prior to the events at issue in this case, the city had never received an unsolicited request from a private individual to give a prayer at a council meeting. In light of this historical practice, Murray City had no written policy on its council prayers, and it had no formal guidelines for the content of its council prayers.
The decision in Separationists, and the ensuing resumption of legislative prayers by city councils throughout Utah, prompted Tom Snyder, plaintiff-appellant here, to draft a prayer that calls on public officials to cease the practice of using religion in public affairs.3 Although Snyder’s putative prayer is *1229unusual and iconoclastic, because this case was decided on summary judgment we will assume without deciding that it is an invoca-tional prayer.4 See Engel v. Vitale, 370 U.S. 421, 424, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962) (noting that a “solemn avowal of divine faith and supplication for the blessings of the Almighty” is a “prayer” with an explicitly religious character); Karen B. v. Treen, 653 F.2d 897, 901 (5th Cir. Unit A Aug.1981) (“Prayer is an address of entreaty, supplication, praise, or thanksgiving directed to some sacred or divine spirit, being, or object.”). Although Snyder’s supposed prayer can perhaps as easily be characterized as political harangue, the political aspect of a religious supplication does not necessarily invalidate the invocation’s prayerful character. See Karen B., 653 F.2d at 901 (“That [a prayer] may contemplate some wholly secular objective cannot alter the inherently religious character of the exercise.”). Nevertheless, the Establishment Clause speaks only to the religious aspect of Snyder’s prayer, which we presume for purposes of this appeal, and as a result, we are not called in this case to evaluate the prayer’s political overtones. By assuming the religious content of Snyder’s prayer, we expressly reserve for another day the very difficult issue of attempting to discern the line between prayer and secular speech masquerading as prayer.
Snyder first presented this prayer, and his request to recite it, to the city council in Salt Lake City, prompting media coverage of the proposed prayer including publication of extensive excerpts. See, e.g., Jon Ure, S.L. Man Wants to Ask Mother in Heaven to End Public Prayer, Salt Lake Trib., Jan. 19, 1994, at Bl. Rather than allowing Snyder to recite the prayer, officials in Salt Lake City decided to discontinue that city’s practice of opening their city council meetings with a prayer.
Snyder next contacted officials in Murray City with a letter on March 23, 1994, expressing his interest in presenting a prayer at one of the council’s upcoming meetings and asking for information on guidelines for such prayers and how a person is selected to give such prayers. This letter gave no hint as to the text of Snyder’s proposed prayer. When Snyder received no response to his first letter, he sent a second letter on May 9, 1994, again expressing interest in giving a prayer at a city council meeting. This second letter again included no mention of the text of his proposed prayer.
On June 1, 1994, City Attorney H. Craig Hall responded to Snyder’s letters by explaining that the city council had established an explicit policy that “all council meetings *1230will start with prayer,” but the council had not established “formal policies regarding the nature and/or content of this reverence portion of their agenda.” Hall’s letter continued:
The purpose of the “prayer” is to allow individuals that opportunity to express thoughts, leave blessings, etc. It is not a time to express political views, attack city policies or practices or mock city practices or policies.
Comments on present city practices or policies may be made at city council meetings by one of two methods; either by requesting' to be placed on the agenda, or, taking up to three minutes during the “citizen comment” portion of the meeting. The later [sic] method requires no prior arrangements to be made.5
Nowhere in his June 1 letter did Hall respond to Snyder’s particular request for permission to give a prayer at a city council meeting.
On June 9,1994, Snyder sent a third letter to Murray City, again repeating his request for permission to give a prayer at a city council meeting and this time including a copy of the text of his proposed prayer.
Three weeks later, Hall responded to Snyder’s third letter, this time explicitly denying permission for Snyder to give a prayer at a city council meeting:
The text of the proposed prayer is unacceptable. It does not follow the guidelines set forth in my letter dated June 1, 1994. Until your proposed prayer satisfies, these guidelines, an invitation to participate in ■our opening ceremonies will not be forthcoming.
Snyder received Hall’s denial letter on July 1, 1994, and filed the original complaint in this case the same day.
Snyder’s subsequently amended complaint sought compensatory and punitive damages, as well as injunctive and declaratory relief, on the basis of Murray City’s alleged violations of Snyder’s First Amendment and procedural due process rights under the United States Constitution and the Utah Constitution, as well as his rights under the Religious Freedom Restoration Act of 1993. Following discovery and cross-motions for summary judgment, the district court ruled against all of Snyder’s claims. See Snyder I, 902 F.Supp. at 1455 (granting summary judgment to Murray City); Snyder II, 902 F.Supp. at 1458 (denying Snyder’s motion for new trial). On appeal, a divided panel of this court affirmed the district court’s resolution of Snyder’s federal claims but instructed the district court to dismiss, without prejudice, Snyder’s state-law claims for want of adequate supplemental jurisdiction. See Snyder III, 124 F.3d at 1353-55. This court subsequently agreed to rehear only Snyder’s federal Establishment Clause claim en banc.6
Discussion 7
The very first command of our Bill of Rights, as it applies to the states through the Fourteenth Amendment, is that state and local governments “shall make no law respecting an establishment of religion.” U.S. Const., amend. I, cl. 1. At its core, the Establishment Clause enshrines the principle that government may not act in ways that “aid one religion, aid all religions, or prefer one religion over another.” See Lee v. Weisman, 505 U.S. 577, 600, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (Blackmun, J., concur*1231ring). As Justice Black declared for the Supreme Court more than fifty years ago, “Neither a state nor the Federal Government can, openly or secretly, participate in the affairs of any religious organizations or groups and vice versa.” Everson v. Board of Educ., 330 U.S. 1, 16, 67 S.Ct. 504, 91 L.Ed. 711 (1947). This core understanding of our notion of religious liberty stretches back to the very genesis of the First Amendment. See Reynolds v. United States, 98 U.S. (8 Otto.) 145, 164, 25 L.Ed. 244 (1878) (discussing the history of the Establishment Clause and quoting Jefferson’s letter -to the Danbury Baptist Association on the purpose of the clause to “build[ ] a wall of separation between church and State”).
Although there are many kinds of Establishment Clause claims, the prayer cases typically arise in a procedural posture that pits an audience member of a particular faith, often a minority religious view, against a government-sanctioned speaker who has recited a prayer, often expressing a majoritari-an religious view, during a government-created prayer opportunity. See, e.g., Lee, 505 U.S. at 581, 112 S.Ct. 2649 (involving a student’s challenge to a public school graduation prayer prepared by a local rabbi in compliance with school district guidelines developed by the National Conference of Christians and Jews); Chaudhuri v. Tennessee, 130 F.3d 232, 233-34 (6th Cir.1997) (involving a Hindu professor’s challenge to a public university’s practice of beginning university events and faculty meetings with prayers), cert. denied, — U.S. -, 118 S.Ct. 1308, 140 L.Ed.2d 473 (1998); see also Bauchman v. West High Sch., 132 F.3d 542, 546 (10th Cir.1997) (involving a Jewish student’s challenge to a Mormon music teacher’s various practices and selection of allegedly religious music for a high school choir in Salt Lake City), cert. denied, — U.S.-, 118 S.Ct. 2370, 141 L.Ed.2d 738 (1998).
The difficulty of the establishment claim in this case flows partly from its inversion of the usual posture. Here, the plaintiff is the putative government-sanctioned speaker, and he alleges that in preventing him from reciting his prayer against government prayers, the government has established a religion. Despite its unusual posture, the essence of Snyder’s contention is straight-forward: Snyder claims that in branding his particular prayer “unacceptable” and preventing him from offering it as part of the official “reverence period” of the municipal council meeting, Murray City has impermissibly preferred one religion over another. We must decide if that is so.

I. Sui generis status of legislative prayers

Prior to 1983, the lower courts had reached a consensus, but without any consistent rationale, on the conundrum of whether overtly religious prayers' by local and state legislative bodies in opening their legislative sessions constituted the kind of religious activity banned by the Establishment Clause. With varying reasoning, the lower courts agreed that such legislative prayers did not fall within the prohibition against a “law respecting an establishment of religion.” See Bogen v. Doty, 598 F.2d 1110, 1113-14 (8th Cir.1979) (applying the three-part test of Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), in upholding a county board’s practice of invocational prayers because they had a “clearly secular purpose,” but warning that the county’s selection procedures for who should give such prayers were dangerously close to the “quagmire” of “excessive entanglement” and that the board would be in a “difficult position” if it rejected a volunteer because of his or her religious persuasion); Colo v. Treasurer & Receiver General, 378 Mass. 550, 392 N.E.2d 1195, 1199-1200 (1979) (upholding the state’s practice of paying legislative chaplains in large part because of the practice’s long history and tradition and because it did not present substantial “divisive political potential”); Marsa v. Wernik, 86 N.J. 232, 430 A.2d 888, 895-96 (upholding invocational prayers at a borough council meeting because the religious dimension of the prayers did not predominate over secular goals, nor was the primary effect of the prayer to promote or inhibit religion), cert. denied, 454 U.S. 958, 102 S.Ct. 495, 70 L.Ed.2d 373 (1981); Lincoln v. Page, 109 N.H. 30, 241 A.2d 799, 800-01 (1968) (upholding a town’s practice of invocational prayers at each annual town *1232meeting because of a de minimis religious effect, historic use, and similarity to religious references on coins, currency, public buildings and plaques).
In 1983, however, the Supreme Court swept away the various approaches with its pathmarking decision in Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983). Noting that “[t]he opening of sessions of legislative and other deliberative public bodies with prayer is deeply embedded in the history and tradition of this country,” the Court held that “[t]his unique history leads us to accept the interpretation of the First Amendment draftsmen who saw no real threat to the Establishment Clause arising from a practice of prayer [opening a legislative session].” Marsh, 463 U.S. at 786, 791, 103 S.Ct. 3330, 77 L.Ed.2d 1019. In the course of reaching this holding, the Court surveyed the historical record of the views of the framers of the Constitution as well as the practices of the early Congresses and the infant state legislatures. The Court concluded, “Clearly the men who wrote the First Amendment Religion Clause did not view paid legislative chaplains and opening prayers as a violation of that Amendment, for the practice of opening sessions with prayer has continued without interruption ever since that early session of Congress.” Id. at 788, 103 S.Ct. 3330.
Although the Court relied solely — and to the exclusion of its traditional establishment tests — on a historical analysis to justify the practice of legislative prayers in Marsh8 since that decision the Court has repeatedly avoided applying Marsh’s mode of historical analysis. See, e.g., County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 603, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (rejecting the dissenting argument in Allegheny County that the Marsh historical analysis controlled the constitutionality of traditional creche displays at Christmas: “However history may affect the constitutionality of nonsectarian references to religion by the government, history cannot legitimate practices that demonstrate the government’s allegiance to a particular sect or creed.”) Instead, the evolution of Establishment Clause jurisprudence indicates that the constitutionality of legislative prayers is a sui generis legal question. As Justice Brennan' noted in his dissent in Marsh, the kind of legislative prayers at issue in Marsh simply would not have survived the traditional Establishment Clause tests that the Court had relied on prior to Marsh and has continued to rely on in different contexts since Marsh. See Marsh, 463 U.S. at 796, 103 S.Ct. 3330 (Brennan, J., dissenting). For this reason, the mainline body of Establishment Clause case law provides little guidance for our decision in this case. Our decision, instead, depends on our interpretation of the holding in Marsh.
In describing its conclusion that legislative prayers do not violate the First Amendment, the Marsh Court approached the question first and foremost as a facial issue, separate from the particular nuances of the Nebraska practice there under review. The Court made clear that it was considering legislative prayers as a kind of religious genre, and it was this particular genre that was unvitiated by the Establishment Clause:
In light of the unambiguous and unbroken history of more than 200 years, there can be no doubt that the practice of opening legislative sessions with prayer has become part of the fabric of our society. To invoke Divine guidance on a public body entrusted with making the laws is not, in these circumstances, an “establishment” of religion or a step toward establishment; it is simply a tolerable acknowl*1233edgment of beliefs widely held among the people of this country.
Id. at 792, 103 S.Ct. 3330. This religious genre known as “legislative prayer” includes the traditional kind of invocational legislative prayers with which the Court was familiar, as well as similarly traditional governmental invocations such as the cry, “God save the United States and this Honorable Court,” intoned by the Court’s bailiff at the beginning of its own sessions.9 See id. at 786,103 S.Ct. 3330. As Justice O’Connor later explained, these kinds of “government acknowledgments of religion serve, in the only ways reasonably possible in our culture, the legitimate secular purposes of solemnizing public occasions, expressing confidence in the future, and encouraging the recognition of what is worthy of appreciation in society.” Lynch v. Donnelly, 465 U.S. 668, 693, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring). In Lynch, the majority observed that the Establishment Clause cannot mechanistically be applied to draw unwavering, universal lines for all of the varying contexts of public life. Rather, the clause erects a “ ‘blurred, indistinct, and variable barrier depending on all the circumstances of a particular relationship.’” Id. at 679, 104 S.Ct. 1355 (quoting Lemon v. Kurtzman, 403 U.S. 602, 614, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971)). The Court noted that “[i]t would be difficult to identify a more striking example of the accommodation of religious belief intended by the Framers [than legislative invo-cational prayer].” Id. at 674, 104 S.Ct. 1355.
We are obliged, therefore, to read Marsh as establishing the constitutional principle that the genre of government religious activity that has come down to us over 200 years of history and which we now call “legislative prayer” does not violate the Establishment Clause. Furthermore, as a consequence of the fact that this genre of government religious activity cannot exist without the government actually selecting someone to offer such prayers, the decision in Marsh also must be read as establishing the constitutional principle that a legislative body does not violate the Establishment Clause when it chooses a particular person to give its invocational prayers. Similarly, there can be no Establishment Clause violation merely in the fact that a legislative body chooses not to appoint a certain person to give its prayers. The act of choosing one person necessarily is an act of excluding others, and as a result, if Marsh allows a legislative body to select a speaker for its invocational prayers, then it also allows the legislative body to exclude other speakers.

II. Constitutional limits on legislative prayers

Snyder argues that even if Marsh allows legislative prayers, that ease imposes some limits on a legislative body’s discretion to appoint or to exclude the persons who will recite its prayers. Snyder points out that when the Court turned to the particular nuances of the Nebraska practice in Marsh, the Court gave only conditional approval to the legislative chaplain system there. See Marsh, 463 U.S. at 793-95, 103 S.Ct. 3330. Snyder argues that in light of those conditions in Marsh, Murray City may not discriminate against his request to give an opening prayer based on the content of his proposed prayer.
Although we agree with Snyder that Marsh implicitly acknowledges some constitutional limits on the scope and selection of legislative prayers, those limits are not the ones Snyder would have us adopt. The Establishment Clause and Marsh simply do not require that a legislative body ensure a kind of equal public access to a legislative body’s program of invocational prayers. Instead, the constitutional restraints on legislative prayers flow directly from the scope of the religious genre blessed in Marsh. What matters under Marsh is whether the prayer to be offered fits within the genre of legislative invocational prayer that “has become part of the fabric of our society” and constitutes a “tolerable acknowledgment of beliefs widely held among the people.” See id. at 792,103 S.Ct. 3330.
The point at which an invocational legislative prayer falls outside the traditions of the genre and becomes intolerable occurs *1234when “the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief.”10 See id. at 794-95, 103 S.Ct. 3330; see also Coles v. Cleveland Bd. of Educ., 950 F.Supp. 1337, 1347 (N.D.Ohio 1996) (relying on Marsh to uphold a school board’s practice of invoeational prayer because “the record does not support a finding that the board was using prayer as an attempt to convert audience members or to promote any particular belief’); Bacus v. Palo Verde Unified Sch. Dist. Bd. of Educ., 11 F.Supp.2d 1192 (C.D.Cal.1998) (denying a request for a preliminary injunction against a school board’s practice of invoeational prayer in light of Marsh). As Marsh indicated, the danger is not just an effort to proselytize or disparage an entire religion, but also efforts to proselytize or disparage the particular tenets or beliefs of individual faiths. See Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330. The Court explained six years after Marsh that “not even the ‘unique history’ of legislative prayer can justify contemporary legislative prayers that have the effect of affiliating the government with any one specific faith or belief.” See Allegheny County, 492 U.S. at 603, 109 S.Ct. 3086 (quoting Marsh, 463 U.S. at 791, 103 S.Ct. 3330). Thus, the kind of legislative prayer that will run afoul of the Constitution is one that proselytizes a particular religious tenet or belief, or that aggressively advocates a specific religious creed, or that derogates another religious faith or doctrine. When a legislative invocation strays across this line of proselytization or disparagement, the Establishment Clause condemns it.
As a second constitutional restriction on legislative prayer, the Court in Marsh also warned that the selection of the person who is to recite the legislative body’s invoeational prayer might itself violate the Establishment Clause if the selection “stemmed from an impermissible motive.” See Marsh, 463 U.S. at 793, 103 S.Ct. 3330. The Court implicitly indicated that the particular motive that is “impermissible” in this context is a motive in selecting the prayer-giver either to “proselytize” a particular faith or to “disparage” another faith, or to establish a particular religion as the sanctioned or official religion of the legislative body. See id. at 793-95, 103 S.Ct. 3330.
It is clear under Marsh that there is no “impermissible motive” when a legislative body or its agent chooses to reject a government-sanctioned speaker because the tendered prayer falls outside the long-accepted genre of legislative prayer. The genre approved in Marsh is a kind of ecumenical activity that seeks to bind peoples of varying faiths together in a common purpose. That genre, although often taking the form of invocations that reflect a Judeo-Christian ethic, typically involves nonsectarian requests for wisdom and solemnity, as well as calls for divine blessing on the work of the legislative body. When a legislative body prevents its agents from reciting a prayer that falls outside this genre, the legislators are merely enforcing the principle in Marsh that a legislative prayer is constitutional if it is “simply a tolerable acknowledgment of beliefs widely held among the people of this country.” See Marsh, 463 U.S. at 792, 103 S.Ct. 3330.11

*1235
III. The constitutionality of Murray City’s “Reverence Period”

Turning now to the specifics of this case, Snyder’s amended complaint sought a declaratory judgment that Murray City’s “conduct is in violation of ... the establishment protection ... of the United States Constitution.” We do not perceive this request as seeking a declaration that Murray City’s practice of beginning its council meetings with a prayer is unconstitutional as a whole. Rather, Snyder’s request merely seeks a declaration that Murray City’s particular denial of his individual request to participate in the city’s “reverence period” at the opening of its meeting is unconstitutional.
Snyder’s claim must fail as a matter of law because his proposed prayer falls well outside the genre of legislative prayers that the Supreme Court approved in Marsh and the record is devoid of evidence indicating an intent to promote or disparage any religion. Not only does Snyder’s prayer explicitly attack the genre itself, it also disparages those who believe that legislative prayer is appropriate. See Opening Prayer, supra note 3 (denouncing politicians who believe in the use of legislative prayer as “self-righteous,” “hypocritical,” “selfish,” “mis-guided, weak and stupid,” and calling the belief in the use of legislative prayer “blasphemous,” “evil,” and “eheapenfingj”). Most importantly, Snyder’s prayer aggressively proselytizes for his particular religious views and strongly disparages other religious views. See id. (asking for divine assistance to “guide” civic leaders to “the wisdom of separating church and state” and to “never again perform demeaning religious ceremonies as part of official government functions”).12 Snyder’s prayer clearly draws on the tenets of his belief— which is an aspect of many different religious faiths — that prayer should only be conducted in private. Because Snyder’s prayer seeks to convert his audience to his belief in the sacrilegious nature of governmental prayer, his prayer is itself proselytizing. As a result, Murray City was well within its rights under Marsh to deny permission for Snyder to recite his proposed prayer. A deliberative body has a right to take steps to avoid the kind of government prayer that would run afoul of Marsh and the Establishment Clause.
Having concluded that Murray City did not violate the Establishment Clause in refusing Snyder’s prayer, we next address the point raised by the dissent to the original *1236panel decision in this case, to the effect that there is sufficient evidence in the record below to raise a dispute of fact as to whether Murray City relied on an impermissible motive in its denial of Snyder’s prayer. See Snyder III, 124 F.3d at 1357-58 (Briscoe, J., dissenting). The record includes circumstantial evidence to suggest that City Attorney Hall’s letter of June 1, 1994, in which he outlined Murray City’s standards for legislative prayers, was drafted specifically to exclude the kind of prayer that Snyder had proposed. See id. (pointing out that City Attorney Hall was aware of and influenced by newspaper accounts of Snyder’s dealings with the city council in Salt Lake City). However, this evidence only establishes that Hall was concerned with the political nature of the proposed prayer and with the fact that it was not consistent with the genre of legislative invocational prayer for which the opening portion of the legislation session had been reserved.
This evidence, only tends to establish that Murray City acted with a “permissible” motive in excluding Snyder’s proposed prayer. Snyder’s proselytizing and disparaging prayer falls well outside the scope of invocational legislative prayers found to be constitutional in Marsh, and thus there was nothing improper about excluding it from the time properly set aside for legislative prayer. It was therefore permissible to exclude Snyder’s prayer from the city’s “reverence period.” In drafting guidelines for council prayers that excluded Snyder’s prayer, the record demonstrates that Hall was attempting to exclude the prayer because of its proselytizing and disparaging nature.
Finally, Snyder attempts to incorporate the Free Speech Clause of the First Amendment into his argument in this appeal. Because these contentions fall outside the limitation of our order for rehearing — confined as it was to the Establishment Clause issues in this case — we will not address them.
Conclusion
Under the Establishment Clause of the First Amendment, the municipal council of Murray City has the power to open its meetings with the kind of legislative prayer that our nation over the course of more than 200 years has come to see as “tolerable.” See Marsh, 463 U.S. at 792, 103 S.Ct. 3330. Furthermore, in the exercise of that power, Murray City has the discretion to prevent a proposed prayer that would be intolerable to that tradition. Snyder’s prayer both proselytizes for his own particular brand of religion and disparages other contrary religious views. As such, it falls outside the genre of invocational legislative prayer authorized by Marsh, and Murray City did not violate the Establishment Clause in rejecting it. Thus, the district court correctly granted summary judgment against Snyder’s Establishment Clause claim.
We AFFIRM the district court’s dismissal of plaintiffs establishment claim. The remainder of the original panel opinion remains in effect as originally issued in Snyder III, 124 F.3d at 1352-53, 1354-55. We REMAND for further proceedings consistent with the disposition in Snyder III. See id. at 1355.

. The original panel in this case voted to affirm in part and reverse in part the district court's order. See Snyder v. Murray City Corp., 124 F.3d 1349 (10th Cir.1997). This court granted the appellant's petition for rehearing en banc limited to the Establishment Clause issues presented in the case. We now vacate Part I.B. of the panel's opinion. We did not grant rehearing as to the other portions of the panel decision, and consequently, the remainder of the panel opinion remains in effect.


. The text of Snyder's proposed prayer is as follows:
OPENING PRAYER
OUR MOTHER, who ail in heaven (if, indeed there is a heaven and if there is a god that takes a woman's form) hallowed be thy name, we ask for thy blessing for and guidance of those that will participate in this meeting and for those mortals that govern the state of Utah;
We fervently ask that you guide the leaders of this city, Salt Lake County and the state of Utah so that they may see the wisdom of separating church and state and so that they will never again perform demeaning religious ceremonies as part of official government functions;
We pray that you prevent self-righteous politicians from mis-using the name of God in conducting government meetings; and, that you lead them away from the hypocritical and blasphemous deception of the public, attempting to make the people believe that bureaucrats' decisions and actions have thy stamp of approval if prayers are offered at the beginning of government meetings;
*1229We ask that you grant Utah's leaders and politicians enough courage and discernment to understand that religion is a private matter between every individual and his or her deity; we beseech thee to educate government leaders that religious beliefs should not be broadcast and revealed for the purpose of impressing others; we pray that you strike down those that mis-use your name and those that cheapen the institution of prayer by using it for their own selfish political gains;
We ask that the people of the state of Utah will some day learn the wisdom of the separation of church and state; we ask that you will teach the people of Utah that government should not participate in religion; we pray that you smite those government officials that would attempt to censor or control prayers made by anyone to you or to any other of our gods;
We ask that you deliver us from the evil of forced religious worship now sought to be imposed upon the people of the state of Utah by the actions of mis-guided, weak and stupid politicians, who abuse power in their own self-righteousness;
All of this we ask in thy name and in the name of thy son (if in fact you had a son that visited Earth) for the eternal betterment of all of us who populate the great slate of Utah. Amen.


. Snyder's supplications draw on religious tenets held by many. See Matthew 6:5; Book of Mormon, 3 Nephi 13:6. Although there is admittedly some contradictory evidence in the record, Snyder has presented sufficient evidence to create a genuine dispute of fact as to the sincerity of his religious belief that prayer should be a private matter and should not be used to self-aggrandize the prayer-giver.
Nevertheless, if Snyder’s invocation is not a “prayer,” our ultimate conclusion that Murray City did not violate the Establishment Clause would remain the same. If Snyder's speech is a non-prayer, then for the reasons we discuss below in Part III, there would be no "impermissible motive” in preventing Snyder from reciting a non-prayer during a time permissibly reserved for legislative prayer. Thus, there would be no Establishment Clause violation. See Part III, infra.


. The text of this letter, with its references to attacks on city policies, suggests that City Attorney Hall already was aware of the general tenor of Snyder's proposed prayer even though Snyder had not yet included a copy of it in his letters to Murray City. At a later deposition in this case, Hall conceded that he was influenced by media coverage of Snyder's dealings with the Salt Lake City council when he wrote the June 1, 1994, letter.


. The order for rehearing en banc initially specified two questions for the parties to address. This court, however, subsequently modified that order to delete the specific questions presented and "clarify that rehearing en banc is granted on the Establishment Clause issues in this case.”


.In light of the First Amendment issue raised in this appeal and our consequential " ‘obligation to make an independent examination of the whole record,’ ” we review the district court’s summary judgment decision de novo. See Lytle v. City of Haysville, Kansas, 138 F.3d 857, 862 (10th Cir.1998) (quoting Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485, 499, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984)).


. The historical analysis that formed the basis of Chief Justice Burger’s majority opinion in Marsh has tempted many litigants and some courts to argue that the Supreme Court in Marsh created a whole new mode of analysis for Establishment Clause claims generally. See, e.g., Stein v. Plainwell Community Schools, 822 F.2d 1406, 1409-10 (6th Cir.1987) (holding that Marsh 's reliance on historical acceptance controlled the court’s holding that nonsectarian, nondenominational school graduation prayers are constitutional). But see Lee, 505 U.S. at 589, 596-97, 112 S.Ct. 2649 (rejecting the view in Stein that school graduation prayers could be justified by their historical acceptance and stressing again the limited nature of its ruling in Marsh permitting invocational legislative prayers).


. This judicial invocational prayer also was recited prior to the oral arguments in this very case.


. Of course, all prayers "advance” a particular faith or belief in one way or another. The act of praying to a supreme power assumes the existence of that supreme power. Nevertheless, the context of the decision in Marsh — in which the Court considered the constitutionality of a Presbyterian minister’s "Judeo Christian,” "nonsectarian" invocations for the Nebraska Legislature— underscores the conclusion that the mere fact a prayer evokes a particular concept of God is not enough to run afoul of the Establishment Clause.
Rather, what is prohibited by the clause is a more aggressive form of advancement, i.e., pros-elytization. See Marsh, 463 U.S. at 793 n. 14, 794-95, 103 S.Ct. 3330. By using the term "proselytize,” the Court indicated that the real danger in this area is effort by the government to convert citizens to particular sectarian views. See Websters Third New International Dictionary (Unabridged) 1826 (1986) (defining "proselytize” as "to convert from one religion, belief, opinion, or party to another”). As the Court reiterated in Lee, “[I]n the hands of government what might begin as a tolerant expression of religious views may end in a policy to indoctrinate and coerce. A state-created orthodoxy puts at grave risk that freedom of belief and conscience which are the sole assurance that religious faith is real, not imposed." Lee, 505 U.S. at 591-92, 112 S.Ct. 2649.


. The traditional tone for legislative prayers can be found as early as the constitutional convention in 1787, when Benjamin Franklin proposed *1235that the convention begin each morning with "prayers imploring the assistance of Heaven, and its blessings on our deliberations...." 1 Max Farrand, Records of the Federal Convention of 1787 452 (1911), quoted in Marsh, 463 U.S. at 787 n. 6, 103 S.Ct. 3330.
The same tone also is evident in the prayers of Nebraska’s legislative chaplain that the Supreme Court found unobjectionable in Marsh. See Joint Appendix at 92-108, Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983) (No. 82-23). For example, in 1975, the Rev. Robert E. Palmer offered the following prayer: "For ties that continue to bind us together, even when the going is rough, for common purposes we continue to recognize as larger than we are, even when the business at hand taxes our patience and our constituents; for the privilege of sharing in the inspirations — as well as the frustrations — of events which make headlines ... we now ask Your help, O Lord our God." Id. at 93-94. Similarly, in 1979 during the Easter season, the chaplain offered the following prayer: "Today as we are about to celebrate the great Holy Days of Christians and Jews, Holy Week and Passover, let us be reminded again through the faith and beliefs of our religions of the principles and directives which should guide us.... May these Holy Days, then, enable us to act as true followers of the beliefs which we have and may it find expression in every act and law that is passed.” Id. at 108.
Finally, a prayer offered in 1975 implored, "O Lord, our God, if ever we needed Thy wisdom and Thy guidance, it is now — as our Legislature begins a new session, standing upon the threshold of a new year, fraught with so many dangerous opportunities.” Id. at 92.


. In fact, virtually every supplication in Snyder's "Opening Prayer” variously calls on the citizens and leaders of Utah to convert from their adherence to public governmental prayer. In addition to the second paragraph quoted above, the third paragraph asks for divine assistance to "lead” Utah’s politicians away from the practice of governmental prayer; the fourth paragraph asks that Utah's politicians be "educatefd]” and come to "understand” that prayer should be private and not used for the purpose of impressing others; the fifth paragraph asks that divine power "teach” the people of Utah that government should not participate in religion, and the sixth paragraph asks that divine power "deliver us from the evil of forced religious worship.” See Opening Prayer, supra note 3.